                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

 UNITED STATES OF AMERICA,                        §
                                                  §
                           Plaintiff,             §
                                                  §
 v.                                               §           CASE NO. 7:19-CV-409
                                                  §
 6.10 ACRES OF LAND, MORE OR LESS,                §
 SITUATE IN HIDALGO COUNTY,                       §
 STATE OF TEXAS; YOLANDA                          §           NOTICE OF CONDEMNATION
 HERNANDEZ, ET AL.                                §
                                                  §
                         Defendants.              §

TO:            ALL NAMED IN SCHEDULE “G” ATTACHED HERETO

       You are hereby notified that a Complaint in Condemnation and a Declaration of Taking

have heretofore been filed in the Office of the Clerk of the above-named Court in an action to

condemn certain interests, described in Schedule “E” attached hereto, for public uses in the

property described in Schedules “C” and “D” attached hereto (hereinafter referred to as “Subject

Property”). The authority for the taking is set forth in Schedule “A” attached hereto, and the uses

for which Subject Property is to be taken are set forth in Schedule “B” attached hereto.

       The estimated just compensation for the stated interests in the Subject Property is set forth

in Schedule “F” attached hereto.

       The parties who may have or claim an interest in the just compensation to be paid for the

taking of the Subject Property are set forth in Schedule “G” attached hereto.

       You are further notified that if you have any objection or defense to the taking of your

property, you are required to serve upon plaintiff’s attorney at the address herein designated within

twenty-one (21) days after service of this notice upon you, an answer identifying the property in

which you claim to have an interest, stating the nature and extent of the interest claimed, and


                                             Page 1 of 2
                                               Notice
stating all your objections or defenses to the taking of your property. A failure to serve an answer

shall constitute a consent to the taking and to the authority of the Court to proceed to hear the

action and to fix just compensation, and shall constitute a waiver of all defenses and objections not

presented.

       You are further notified that if you have no objection or defense to the taking, you may

serve upon plaintiff’s attorney a notice of appearance designating the property for which you claim

to have an interest in, and thereafter you shall receive notice of all proceedings affecting the said

property.

       You are further notified that at the trial of the issue of just compensation, whether or not

you have answered or served a notice of appearance, you may present evidence as to the amount

of compensation to be paid for the property acquired herein, and you may share in the distribution

of the award for compensation.

       You are further notified, however, that unless you file a notice of appearance, this

proceeding may proceed to pretrial or trial without further notice to you.

                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas

                                              By:     s/ Roland D. Ramos____________
                                                      ROLAND D. RAMOS
                                                      Assistant United States Attorney
                                                      Southern District of Texas No. 3458120
                                                      Texas Bar No. 24096362
                                                      1701 W. Bus. Highway 83, Suite 600
                                                      McAllen, TX 78501
                                                      Telephone: (956) 618-8010
                                                      Facsimile: (956) 618-8016
                                                      E-mail: Roland.Ramos@usdoj.gov




                                             Page 2 of 2
                                               Notice
